Order filed, November 03, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00890-CV
                                 ____________

      IN THE ESTATE OF EUGENE FROST, DECEASED, Appellant



                       On Appeal from the Probate Court
                            Galveston County, Texas
                       Trial Court Cause No. PR-0075472


                                     ORDER

      The reporter’s record in this case was due October 19, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order John Partain, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM